Citation Nr: 1206911	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back strain.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for chronic low back strain, a right eye condition, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran is currently diagnosed with a nervous disorder.

2.  The evidence does not demonstrate that the Veteran is currently diagnosed with diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a nervous condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a grant of service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  A March 2006 letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; and (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for a nervous disorder and diabetes mellitus, type II.  Specifically, there is no indication, besides the Veteran's own statements, that he was treated for a nervous disorder or diabetes mellitus in-service.  Additionally, the Veteran has not submitted competent medical evidence indicating that he currently has a nervous disorder or diabetes mellitus, or further substantiating evidence suggestive of a linkage between his active service and the current disorders.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements and private medical records.  Additionally, the RO has obtained the Veteran's service treatment and personnel records.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Additionally, in the April 2006 VCAA response, the Veteran reported that he had no other information or evidence to give VA to substantiate his claim.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that he has diabetes mellitus, type II as a result of exposure to herbicides during his period of active service in Vietnam.  Additionally, the Veteran contends that he has a nervous condition that he developed in-service.

The Veteran's February 1965 enlistment examination did not document diagnoses of diabetes mellitus, type II or a psychiatric disability.  At that time, the Veteran was found qualified for enlistment.  On the May 1966 pre-induction report of medical history form, the Veteran noted that he had been rejected for military service because of mental reasons.  However, he also noted on the report that he did not have depression or excessive worry, or nervous trouble of any sort.  Additionally, the Veteran's service treatment records do not document complaints of or treatment for either diabetes mellitus, type II or a psychiatric disorder.  The Veteran's separation examination also did not document any diagnoses of diabetes mellitus, type II or a psychiatric disorder.  Furthermore, on the report of medical history at separation, the Veteran did not note that he had any mental health issues. 

The Board notes that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  If there is such exposure, service connection is presumed for the various disorders, to include diabetes mellitus.  This diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

While the Veteran's personnel records document the Veteran's service in Vietnam from August 28, 1967 to August 17, 1968, the evidence of record is void of any VA or private medical records of treatment or diagnosis for diabetes mellitus, type II.  Additionally, the medical records in the claims file also do not include a diagnosis of a nervous disorder or any psychiatric disability. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, for the Board to conclude that the Veteran has diabetes mellitus, type II or a psychiatric disability that had its origin during service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical evidence demonstrating a current disorder and a nexus between a current disorder and service by way of the letter from the RO to him, but he has failed to do so.  A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the letter of the need to submit medical evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service.  Additionally, as a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the diagnosis or etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service connection for diabetes mellitus, type II and a nervous condition are not established in the absence of competent medical evidence of a current disorder and competent medical evidence demonstrating a relationship between a current disorder and service.


ORDER

Entitlement to service connection for a nervous condition is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a chronic low back strain, a right eye condition, bilateral hearing loss, and tinnitus.

A. Bilateral Hearing Loss and Tinnitus

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure during active military service.  Specifically, he alleges that his exposure to loud noise from explosives, gunfire, and hand grenades as a combat engineer, is the cause of his bilateral hearing loss.

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2011).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

The Veteran was afforded a VA audiological examination in July 2006.  After audiological testing was performed, the VA examiner diagnosed the Veteran with moderate to moderately severe high frequency sensorineural hearing loss for the right ear, and mild to severe sensorineural hearing loss for the left ear.  The VA examiner stated that the Veteran's enlistment physical indicated hearing within normal limits bilaterally.  Additionally, the examiner noted that his pre-induction physical also indicated hearing within normal limits bilaterally.  The examiner noted that the Veteran's separation physical indicated hearing within normal limits bilaterally.  The examiner concluded that due to the above findings, it was his opinion that the Veteran's current hearing loss was not as least as likely as not related to military noise exposure.  Lastly, the examiner stated that as the Veteran could not relate his tinnitus to anything, and did not know when it really began, it was it was not as least as likely as not related to military noise exposure.  The Board finds that this examination report is not competent for rating purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Furthermore, the Board is without medical expertise to determine if the Veteran's bilateral hearing loss and tinnitus are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA audiological examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

B. Chronic Low Back Strain

The Veteran contends that his back disability is a result of his active service.  Specifically, the Veteran reported that since his in-service back injury, he has continued to have back pain.

The Veteran's service treatment records show that he was treated for low back pain, and diagnosed with a low back strain in June 1968.   However, the Veteran's August 1968 separation examination is void of any complaint or diagnosis of a back condition. 

The Veteran's private treatment records show that he complained of and received treatment for back pain.

The Veteran was afforded a VA examination in July 2006.  The Veteran reported that while serving in Vietnam, he was building a bunker and picking up a crosstie, when he felt a sharp pain in his lower back.  The examiner diagnosed the Veteran with a low back strain.  The VA examiner stated that given the fact that there was no report of back problems in the twenty years between the initial injury in 1968 and another injury of the sciatica in 1989 while on the job, it was unlikely that the Veteran's current back problems were initiated while in-service.  However, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006). 

As such, the Board is without medical expertise to determine if any of the Veteran's current back disability is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

C. Right Eye Disorder

The Veteran contends that he developed a right eye disorder in-service, which has continued to the present time.  

The Veteran's service treatment records show that he was treated for a bad right eye in March 1967.   The doctor noted that the Veteran had trash in his eye, but the examination was negative.  Additionally, the Veteran's August 1968 separation examination is void of any complaint or diagnosis of a right eye condition. 

The Veteran's private treatment records show that he complained of redness and swelling of his eyes.  The Veteran was diagnosed with conjunctivitis at that time.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for a right eye condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's right eye condition.  Although the Veteran has been seeking treatment from a private physician for his condition, it remains unclear to the Board whether the Veteran has a currently diagnosed right eye condition and, if so, whether that condition is related to his in-service incident where he received debris in his eye or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's right eye condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that a remand is necessary to obtain any outstanding private treatment records.  The record reflects that the Veteran was receiving treatment for his right eye condition and back condition with a private physician through November 2006.  It is unclear to the Board whether the Veteran continued to seek private treatment after that time.  As these private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC/RO should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss that had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the VA examiner should state whether it is at least as likely as not that the Veteran suffers from tinnitus that had its onset during active service or is related to any in-service disease, event, or injury.  

Specifically, the VA examiner should address the Veteran's duties as a combat engineer in-service and any possible noise exposure post-service.  Additionally, the examiner should review and discuss the Veteran's service treatment and personnel records, private treatment records, the July 2006 VA examination report, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions

3. Additionally, the Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate the Veteran's right eye disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's right eye condition.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right eye disorder had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, if the Veteran's eye disorder is found to be congenital, the examiner should indicate whether the Veteran's right eye condition is a congenital defect or disease.  If the Veteran's eye disorder is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during his period of active duty.    

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as the Veteran's service treatment records, to include the March 1967 report;  private treatment records that show eye redness and swelling; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. The AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's back condition.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, to include the June 1968 record noting a back strain; private treatment records; the July 2006 VA examination report; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


